DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
Response to Amendment
The amendment filed on 02/23/2022 has been entered. Claims 1-20 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-20 have been considered but are not persuasive. 
In response to applicant's argument that the reference fails to show certain features of the applicant’s invention as recited in claim 1, specifically, “selecting a calibration template that corresponds with the object depicted by the image from among a plurality of calibration templates based on the set of image features in response to the capturing the image at the sensor device
the calibration template comprising a graphical indicator that corresponds with the set of image features of the image and provides an indication of an optimal position of the object depicted by the image within the image frame
generating a presentation of the image that includes display of the graphical indicator of the calibration template overlaid upon the image” it is noted that this limitation is interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art. Hakim paragraphs 42 and 43 cite, “As illustrated, the image analyzer application determines an outline of object B, establishes vertical and horizontal attributes of object A, establishes horizontal and vertical attributes of objects C and D. Based on the analysis and examination of the image data, the image analyzer determines that certain aspects of the image are of optimal quality while other aspects of the image are not of optimal quality. For example, the image analyzer may determine that the angle and size aspects of some of the objects captured in the image is of optimal quality based on the horizontal and vertical attributes of the different objects in the image but determines that some of the objects in the image have been cut-off and are not complete… Based on the analysis, the image analyzer application may offer suggestions to improve the composition of the image based on certain predefined rules. For example, if some of the objects in the image are incomplete, the rule may suggest, in the form of commands, adjusting the position of the camera. Some of the commands that may require adjustment to the camera's position may include move up, move down, move left, move right, adjust angle…” and paragraph 38 cites, “the suggestion 202 may be provided in textual format and may be overlaid on the image in a portion of the display screen.” Hakim teaches that an image captured by the sensor contains features of an image that represent an object, and that the image may be processed to detect parameters of the object. Based on those parameters, a that corresponds with the object depicted by the image. Examiner has considered Applicant’s argument that “Hakim does not however provide that the suggestion offered by the system may vary based on the object depicted by an image, or that the system actually accesses a calibration template from among a plurality of calibration templates, wherein the selected calibration template may correspond with an object depicted by the image” (Applicant Remarks 02/23/2022 page 10). However, Hakim’s suggestions do vary based on the object depicted by an image, in terms of the position the object is detected in that the analyzer determines the object as being cut off. The currently presented claim language “selecting a calibration template that corresponds with the object depicted by the image” broadly allows for this interpretation. Further, one of ordinary skill in the art would recognize that Hakim does in fact, broadly, access a calibration template out of a plurality of calibration templates to correspond with an object depicted by an image, as broadly, each suggestion of “move up, move left, move down, move right” is one of a plurality of “calibration templates,” and if Hakim chooses one to present to a user at a point in time based on how to correct a cut off image, Hakim does indeed select a calibration template out of a plurality of calibration templates. Hakim teaches a plurality of calibration templates accessed in response to an improper object position and provides an indication of an optimal position of the detected object by a text based graphical indicator. Therefore, Hakim teaches selecting a calibration template that corresponds with the object depicted by the image from among a plurality of calibration templates based on the set of image features in response to the capturing the image at the sensor device
the calibration template comprising a graphical indicator that corresponds with the set of image features of the image and provides an indication of an optimal position of the object depicted by the image within the image frame
generating a presentation of the image that includes display of the graphical indicator of the calibration template overlaid upon the image.”
This same reasoning applies to claims 8 and 15, which are analogous to claim 1, at least with regard to the limitations in question.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hakim et al. (US 20150229838) (hereinafter Hakim) in view of Yuan (US 20190124290) (hereinafter Yuan).
Regarding claim 1, Hakim teaches A method comprising: 
the image data comprising:
an image within an image frame, the image comprising a set of image features that depict an object (see Hakim paragraph 37 regarding image capture of objects); 
selecting a calibration template that corresponds with the object depicted by the image from among a plurality of calibration templates based on the set of image features in response to the capturing the image at the sensor device (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented suggestions for adjusting the image, which are interpreted to be automatically accessed real time calibration templates chosen out of a number of possible calibration templates, and paragraphs 42-43 and figure 3e regarding analysis of attributes and outlines of objects that will cause the selection of one of many possible calibration template adjustment graphics corresponding to the object depicted by the image, in terms of the position of the object depicted by the image that comprises a set of image features); 
the calibration template comprising a graphical indicator that corresponds with the set of image features of the image and provides an indication of an optimal position of the object depicted by the image within the image frame (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented suggestions for adjusting the image, which are interpreted to be automatically accessed real time calibration templates chosen out of a number of possible calibration templates, and paragraphs 42-43 and figure 3e regarding ;
generating a presentation of the image that includes a display of the graphical indicator of the calibration template overlaid upon the image (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented, overlaid suggestions for adjusting the image, which are graphical indicators, with a processor determination as to what graphics to display in order to suggest image adjustment);
However, Hakim does not explicitly teach a dashcam or communicative link as needed for the limitations of claim 1. 
Yuan, in a similar field of endeavor, teaches accessing image data generated by a sensor device that includes a dashcam (see Yuan paragraph 44 and figure 3 regarding dashcam),
causing display of the presentation of the image that includes the display of the graphical indicator overlaid upon the image at a client device communicatively coupled with the sensor device (see Yuan paragraph 44 and figure 3 regarding dashcam and mobile device communicatively coupled to dashcam to be used as a viewfinder, in other words, the display used to compose the image. In combination with Hakim, which teaches an application for a camera sensor and viewfinder, the sensor may be the dashcam of Yuan and the viewfinder may include the graphical overlay of Hakim on the display of the mobile device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Hakim to include the teaching of Yuan by incorporating the method of Hakim into the camera and viewfinder of Yuan, where the 
One would be motivated to combine these teachings in order to provide teachings relating to capture image capturing (see Yuan paragraph 3). 
Regarding claim 2, the combination of Hakim and Yuan teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Hakim and Yuan teaches wherein the accessing the calibration template includes: 
selecting the calibration template from among a set of calibration templates based on the object depicted by the set of image features of the image (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented suggestions for adjusting the image, which are interpreted to be automatically-accessed real-time calibration [adjustment] templates, with a processor determination as to what graphics to display in order to suggest image adjustment based on the objects detected in the image).
Regarding claim 3, the combination of Hakim and Yuan teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Hakim and Yuan teaches wherein the generating the presentation of the image that includes the display of the graphical indicator includes: 
applying the graphical indicator within the image frame based on the optimal position of the object indicated by the calibration template set of image features (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented suggestions for adjusting the image, which are automatically accessed real time calibration .
Regarding claim 5, the combination of Hakim and Yuan teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Hakim and Yuan teaches wherein the applying the graphical indicator to the position within the image includes: 
identifying a horizon at a position within the image based on the set of image features; and applying the graphical indicator to the image based on the position of the horizon depicted by the image (see Hakim paragraph 37-39 and figures 3a and 3b regarding graphically represented suggestions for adjusting the image with a processor determination as to what graphics to display in order to suggest image adjustment based on the objects detected in the image including a line graphic that indicates the leveling of the image, and paragraph 53 regarding horizon leveling indicator).
Regarding claim 6, the combination of Hakim and Yuan teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Hakim and Yuan teaches wherein the applying the graphical indicator to the image based on the set of image features includes: 
determining a first display state of the graphical indicator based on the set of image features of the image, the first display state including graphical properties; and causing display of the graphical indicator based on the graphical properties of the first display state .
Regarding claim 8, Hakim teaches A system comprising:
at least one sensor device to generate sensor data comprising a plurality of data streams (see Hakim paragraph 16 regarding camera); 
a memory (see Hakim paragraph 16 regarding memory); and 
at least one hardware processor (see Hakim paragraph 16 regarding processor) to perform operations comprising:
the image data comprising:
an image within an image frame, the image comprising a set of image features that depict an object (see Hakim paragraph 37 regarding image capture of objects); 
selecting a calibration template that corresponds with the object depicted by the image from among a plurality of calibration templates based on the set of image features in response to the capturing the image at the sensor device (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented suggestions for adjusting the image, which are interpreted to be automatically accessed real time calibration templates chosen out of a number of possible calibration templates, and paragraphs 42-43 and figure 3e regarding analysis of attributes and outlines of objects that will cause the selection of one of many possible calibration template adjustment graphics corresponding to the object depicted by the image, in terms of the position of the object depicted by the image that comprises a set of image features); 
the calibration template comprising a graphical indicator that corresponds with the set of image features of the image and provides an indication of an optimal position of the object depicted by the image within the image frame (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented suggestions for adjusting the image, which are interpreted to be automatically accessed real time calibration templates chosen out of a number of possible calibration templates, and paragraphs 42-43 and figure 3e regarding analysis of attributes and outlines of objects that will cause the selection of one of many possible calibration template adjustment graphics corresponding to the object depicted by the image, in terms of the position of the object depicted by the image that comprises a set of image features);
generating a presentation of the image that includes display of the graphical indicator of the calibration template overlaid upon the image (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented, overlaid suggestions for adjusting the image, which are graphical indicators, with a processor determination as to what graphics to display in order to suggest image adjustment);
However, Hakim does not explicitly teach a dashcam or communicative link as needed for the limitations of claim 8. 
Yuan, in a similar field of endeavor, teaches accessing image data generated by a sensor device that includes a dashcam (see Yuan paragraph 44 and figure 3 regarding dashcam), 
causing display of the presentation of the image that includes the display of the graphical indicator overlaid upon the image at a client device communicatively coupled with the sensor device. (see Yuan paragraph 44 and figure 3 regarding dashcam and mobile device communicatively coupled to dashcam to be used as a viewfinder, in other words, the .  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Hakim to include the teaching of Yuan by incorporating the method of Hakim into the camera and viewfinder of Yuan, where the sensor may be the dashcam of Yuan and the viewfinder may include the graphical overlay of Hakim on the display of the mobile device. One of ordinary skill would recognize that Hakim and Yuan are analogous in the field of capturing images and transmitting them to a viewfinder.
One would be motivated to combine these teachings in order to provide teachings relating to capture image capturing (see Yuan paragraph 3). 
Dependent claims 9-10 and 12-13 are analogous in scope to claims 2-3 and 5-6, and are rejected according to the same reasoning.
Regarding claim 15, Hakim teaches A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine (see Hakim paragraph 16 regarding processor, memory, and instructions), cause the machine to perform operations comprising: 
the image data comprising:
an image within an image frame, the image comprising a set of image features that depict an object (see Hakim paragraph 37 regarding image capture of objects); 
selecting a calibration template that corresponds with the object depicted by the image from among a plurality of calibration templates based on the set of image features in response to the capturing the image at the sensor device (see Hakim paragraph 37-39 and ; 
the calibration template comprising a graphical indicator that corresponds with the set of image features of the image and provides an indication of an optimal position of the object depicted by the image within the image frame (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented suggestions for adjusting the image, which are interpreted to be automatically accessed real time calibration templates chosen out of a number of possible calibration templates, and paragraphs 42-43 and figure 3e regarding analysis of attributes and outlines of objects that will cause the selection of one of many possible calibration template adjustment graphics corresponding to the object depicted by the image, in terms of the position of the object depicted by the image that comprises a set of image features);
generating a presentation of the image that includes a display of the graphical indicator of the calibration template overlaid upon the image (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented, overlaid suggestions for adjusting the image, which are graphical indicators, with a processor determination as to what graphics to display in order to suggest image adjustment;
However, Hakim does not explicitly teach a dashcam or communicative link as needed for the limitations of claim 15. 
accessing image data generated by a sensor device that includes a dashcam (see Yuan paragraph 44 and figure 3 regarding dashcam), 
causing display of the presentation of the image that includes the display of the graphical indicator overlaid upon the image at a client device communicatively coupled with the sensor device (see Yuan paragraph 44 and figure 3 regarding dashcam and mobile device communicatively coupled to dashcam to be used as a viewfinder, in other words, the display used to compose the image. In combination with Hakim, which teaches an application for a camera sensor and viewfinder, the sensor may be the dashcam of Yuan and the viewfinder may include the graphical overlay of Hakim on the display of the mobile device).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Hakim to include the teaching of Yuan by incorporating the method of Hakim into the camera and viewfinder of Yuan, where the sensor may be the dashcam of Yuan and the viewfinder may include the graphical overlay of Hakim on the display of the mobile device. One of ordinary skill would recognize that Hakim and Yuan are analogous in the field of capturing images and transmitting them to a viewfinder.
One would be motivated to combine these teachings in order to provide teachings relating to capture image capturing (see Yuan paragraph 3). 
Dependent claims 16-17 and 19-20 are analogous in scope to claims 2-3 and 5-6, and are rejected according to the same reasoning.
Claims 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hakim et al. (US 20150229838) (hereinafter Hakim) in view of Yuan (US 20190124290) (hereinafter Yuan), further in view of Yoo et al. (US 20200059596) (hereinafter Yoo).
Regarding claim 4, the combination of Hakim and Yuan teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
However, the combination of Hakim and Yuan does not explicitly teach a face position as needed for the limitations of claim 4. 
Yoo, in a similar field of endeavor, teaches wherein the applying the graphical indicator to the position within the image includes: 
identifying a face at a position within the image based on the set of image features; and applying the graphical indicator to the image based on the position of the face depicted by the image (see Yoo paragraph 7 regarding identifying a face position in an image, calculating recommended adjustment, and displaying adjustment graphically on the interface, and figure 7a and paragraphs 154-155 regarding displayed graphics).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Hakim and Yuan to include the teaching of Yoo by incorporating the recommended face position determination and graphics into the imaging analysis and recommendation process of Hakim. One of ordinary skill would recognize that Hakim and Yoo operate in the same field of endeavor of providing graphical suggestions for adjusting the position of a camera.
One would be motivated to combine these teachings in order to provide teachings relating to guiding photographing positions (see Yoo paragraph 2) as a matter of expanding on techniques within the same field of endeavor as Hakim.
Regarding claim 7, the combination of Hakim and Yuan teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Hakim and Yuan teaches the applying the graphical indicator to the first image frame based on the set of image features includes: 
determining a first display state of the graphical indicator based on the first set of image features of the first image frame of the video stream, the first display state including a first set of graphical properties; causing display of the graphical indicator upon the presentation of the video stream at the client device based on the first set of graphical properties associated with the first display state (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with a processor determination as to what graphics to display in order to suggest image adjustment based on the objects detected in the image at a first state); 
determining a second display state of the graphical indicator based on a second set of image features of a second image frame from among the plurality of image frames of the video stream; and causing display of the graphical indicator upon the presentation of the video stream at the client device based on the second set of graphical properties associated with the second display state (see Hakim paragraph 61 regarding rendering of video and paragraph 37-41 where, as the image is adjusted, the updated image would be displayed with new adjustment information, at the second display state).
However, the combination of Hakim and Yuan does not explicitly teach express video handling of the frames as needed for the limitations of claim 7.
Yoo, in a similar field of endeavor, teaches wherein the image is a first image frame from a plurality of image frames of a video stream, the set of image features are a first set of image features (see Yoo paragraph 54 regarding guide information presented on a real-time ,
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Hakim and Yuan to include the teaching of Yoo by incorporating the recommended face position determination and graphics into the imaging analysis and recommendation process of Hakim. One of ordinary skill would recognize that Hakim and Yoo operate in the same field of endeavor of providing graphical suggestions for adjusting the position of a camera.
One would be motivated to combine these teachings in order to provide teachings relating to guiding photographing positions (see Yoo paragraph 2) as a matter of expanding on techniques within the same field of endeavor as Hakim.
Dependent claims 11, 14, and 18 are analogous in scope to claims 4 and 7, and are rejected according to the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483